DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 15 and 18 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Mincher et al. (US-9,301,141).
a.	Referring to claims 1, 15 and 18:
	Regarding claims 1, 15 and 18, Mincher teaches a non-transitory computer readable medium having program instructions stored therein that are executable by a first computing device to cause the first computing device to perform operations comprising: receiving, from a second computing device, a request for a user credential to be input into an authentication prompt associated with the second computing device (Col 7, Line 10-63….. credential request from a new device); in response to receiving the request, determining a proximity associated with the second computing device based on a received wireless location beacon (Col 7, Line 35-37….. proximity determination); determine, based on the determined proximity, whether to present a selection prompt asking a user of the first computing device to select a user credential stored in the first computing device (Col 7, Line 35-37 and Col 7, Line 64-66…. providing credential based on the determination); and in response to determining to present the selection prompt and the user selecting the user credential, providing the selected user credential to the second computing device to input into the authentication prompt (Col 7, Line 66 and 67…. providing credential).  
a.	Referring to claim 10:
	Regarding claim 10, Mincher teaches the computer readable medium of claim 1, wherein the operations comprise: receiving, from the second computing device, another request for a user credential to be input into an authentication prompt; and in response to determining that the first computing device is not proximal to a remote controller of the second computing device, 
Allowable Subject Matter
Claims 2-9, 12-14, 16, 17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if any of the claims is moved to the independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497